t c summary opinion united_states tax_court maria g pelayo petitioner v commissioner of internal revenue respondent jorge pelayo petitioner v commissioner of internal revenue respondent docket nos 7282-01s 7283-01s filed date maria g pelayo pro_se in docket no 7282-01s jorge pelayo pro_se in docket no 7283-01s karen nicholson sommers for respondent powell special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the these cases were consolidated for purposes of trial briefing and opinion because they involve common questions of fact and law arising from the alleged marital separation of petitioners unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue - - internal_revenue_code in effect at the time the petitions were filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in the federal_income_tax of petitioner maria g pelayo mrs pelayo at docket no 7282-01s and a deficiency of dollar_figure in the federal_income_tax of petitioner jorge pelayo mr pelayo at docket no 7283-01s the issues are whether either petitioner is entitled to file an individual federal_income_tax return using head_of_household filing_status and whether either petitioner is entitled to an earned_income_credit petitioners resided in calexico california at the time the petitions were filed background the facts may be summarized as follows throughout petitioners were legally married in may of that year petitioners allegedly separated petitioners did not enter into a formal separation agreement mrs pelayo and petitioners’ two youngest minor children jorge born and jacqueline born remained at a residence pincite fifth street calexico california fifth street residence for approximately to weeks after the separation mr pelayo lived at his sister’s residence in calexico mr pelayo then moved to a motel in los banos california where he - - temporarily worked as an agricultural laborer mr pelayo’s employer the growers co inc growers paid all the expenses he incurred at the motel mr pelayo resided at the motel until july or august of when he returned to his sister’s residence mr pelayo resided with his sister until december of he then rented a home on second street in calexico second street residence petitioners reunited in january of and mrs pelayo jorge and jaqueline moved into the second street residence petitioners’ oldest daughter maria born date stayed with mr pelayo from may or june of until september of that year when she returned to high school in calexico at least during part of this time she was also working for growers maria resided with mrs pelayo at the fifth street residence for the first or months of and the last months of while mr pelayo was working in los banos he gave mrs pelayo approximately dollar_figure-80 weekly for her household expenses additionally mr pelayo paid the dollar_figure monthly rent for the fifth street residence mr and mrs pelayo filed separate federal_income_tax returns each claiming head_of_household filing_status mrs pelayo claimed dependency_exemption deductions for jorge and jacqueline mr pelayo claimed a dependency_exemption deduction for maria each petitioner claimed an earned_income_credit based on the children in the notices of deficiency respondent adjusted each petitioner’s filing_status to married_filing_separately asa result respondent disallowed the earned_income credits claimed by petitioners discussion as relevant herein a taxpayer qualifies for head_of_household filing_status if he or she is not married at the close of the taxable_year and maintains as his or her home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a son or daughter sec_2 a a married taxpayer qualifies as unmarried for head_of_household filing purposes if the taxpayer files a separate tax_return the household is for more than one-half of the taxable_year the principal_place_of_abode of the taxpayer’s child for whom the taxpayer would be entitled to claim a dependency_exemption the taxpayer furnishes over one-half of the cost of maintaining such household during the taxable_year and the taxpayer’s spouse is not a member_of_the_household during the last months of the taxable_year sec_3 the analysis of sec_2 can be addressed via the marital status of petitioners under sec_7703 or the requirement to maintain a household under sec_2 the result of either analysis is the same however the parties addressed the marital status of petitioners at trial and we do the same here b the costs of maintaining a household are the expenses_incurred for the mutual benefit of the occupants such as property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food sec_1_7703-1 income_tax regs specifically if a taxpayer does not own or pay the rent for a house he or she is not maintaining a household keegan v commissioner tcmemo_1997_511 ’ mrs pelayo did not substantiate that she paid more than half of the costs of the fifth street residence mrs pelayo submitted copies of utility bills she paid mr pelayo however paid the monthly rent and advanced money every week to her for household expenses based on the evidence before us we conclude that mrs pelayo did not provide more than half of the cost of maintaining the household as a result under sec_7703 b mrs pelayo was married in and is not entitled to head_of_household filing_status respondent’s determination that mrs pelayo’s proper filing_status for is married filing separate in keegan v commissioner tcmemo_1997_511 this court considered the taxpayer’s qualification to file under the head_of_household status sec_2 provides that an individual shall be considered as maintaining a household only if over half of the cost of maintaining the household during the taxable_year is furnished by such individual due to the similar language in sec_2 and b we find this case applicable here sec_7491 concerning burden_of_proof has no bearing on the underlying issue is sustained turning next to mr pelayo we find that for purposes of sec_7703 he was married in because maria resided with him only for approximately months during and therefore he did not maintain as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child as required by sec_7703 b see also sec_2 a mr pelayo therefore is not entitled to head_of_household filing_status for and respondent is sustained in determining that mr pelayo’s proper filing_status is married filing separate sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 provides that in the case of an individual who is married within the meaning of sec_7703 this section shall apply only if a joint_return is filed for the taxable_year under sec_6013 we have concluded that petitioners were married in and no joint_return was filed for that year as a result petitioners are not entitled to the claimed earned_income credits we recognize that petitioners may feel that they have been caught in somewhat of a catch situation but this arises from their own structuring of their living arrangements while we also point out that it is highly questionable whether mr pelayo maintained any household during - it is not totally clear we suspect that this structuring was prompted by an attempt to obtain greater earned_income credits by a connived separation this is the choice that petitioners made and it is the choice that they must live with reviewed and adopted as the report of the small_tax_case division decisions will be entered for respondent
